IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DONALD FRANKLIN DOWD, JR.,                : No. 447 EAL 2017
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
DOMINIC J. ROSSI, ESQUIRE,                :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 12th day of March, 2018, the Petition for Allowance of Appeal is

DENIED.